Entered: October 30th, 2018
                              Case 17-25844        Doc 43      Filed 10/30/18       Page 1 of 2
Signed: October 30th, 2018

SO ORDERED




                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MARYLAND

         In Re:

         KEVIN L. MATTHEWS, SR                                          Case No. 17-25844-NVA
         PAMELA D. MATTHEWS                                             Chapter 13

                                  Debtors

                                             ORDER CONFIRMING PLAN

                 The Plan under Chapter 13 of the Bankruptcy Code having been transmitted to creditor (s) and it
         having been determined, after hearing on notice, that the requirements for confirmation set forth in 11 U.
         S. C. §1325 have been satisfied and that the plan complies with the other applicable provisions of the
         Bankruptcy Code, it is hereby:

                   ORDERED, that the Chapter 13 Plan filed October 15, 2018, is hereby confirmed; and it is
         further

                 ORDERED, that the property of the estate shall not vest in the Debtors until the Debtors are
         granted a discharge or the case is dismissed or otherwise terminated; and it is further

                  ORDERED, that the Debtors are directed to pay to the Trustee the sum of $485.00 per month
         for seven (7) months; then $575.00 per month for twenty-three (23) months; then $725.00 per month for
         thirty (30) months on or before the 27th day of each month for a total period of sixty (60) months; and it is
         further

                 ORDERED, That in addition to the regular monthly plan payments, the Debtor shall turnover
         to the Trustee for application under the plan all tax refunds exceeding $585.00, for tax years 2017, 2018,
         2019, 2020 and 2021; and it is further

                  ORDERED, that the Debtors are directed to provide to the Trustee a copy of each Federal
         income tax return, and any amendment, at the same time it is filed with the taxing authority while the case
         is pending; and it is further
                    Case 17-25844        Doc 43      Filed 10/30/18       Page 2 of 2



          ORDERED, that the Debtors are directed to provide to the Trustee annually not later than 45
days before the anniversary date of this Order, a statement, under penalty of perjury, of (i) the income and
expenditures of the debtor during the tax year most recently concluded before such anniversary date, and
(ii) the monthly income of the Debtors that shows how income, expenditures, and monthly income are
calculated; and which discloses (a) the amount and sources of the Debtors' income, (b) the identity of any
person responsible with the Debtors for the support of any dependent, and (c) the identity of any person
who contributed, and the amount contributed, to the household in which Debtors reside.

TRUSTEE RECOMMENDATION
The Chapter 13 Trustee represents
that the plan complies with the
provisions of the U.S.C. §1325 and
recommends confirmation.
                                                      /s/ NANCY L. SPENCER GRIGSBY
                                                      Chapter 13 Trustee
cc:

KEVIN L. MATTHEWS, SR
PAMELA D. MATTHEWS
514 ANNAPOLITAN LANE
ANNAPOLIS, MD 21401
Debtors

MORGAN W FISHER ESQUIRE
LAW OFFICES OF MORGAN FISHER LLC
1125 WEST ST - SUITE 227
ANNAPOLIS, MD 21401
Attorney for Debtors

NANCY L. SPENCER GRIGSBY
185 ADMIRAL COCHRANE DR.
SUITE 240
ANNAPOLIS, MD 21401
Trustee

All Creditors and Parties of interest.

                                            END OF ORDER
